Argued March 15, 1928.
The sole complaint here is that the court below abused its discretion by not granting a new trial on what defendant, appellant, claims to be the clear weight of the *Page 39 
evidence in its favor. It is not necessary, and would serve no useful purpose, to state the facts or review the evidence. After reading the printed testimony, we are not convinced of error; the issues involved were for the jury and it does not appear that there was any abuse of discretion in refusing a new trial.
The judgments are affirmed.